MEMORANDUM2
Delores K. Hardisty appeals pro se the summary judgment for defendants in her civil rights action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s summary judgment. See Bagdadi v. Nazar, 84 F.3d 1194, 1197 (9th Cir.1996). We affirm.
Hardisty contends that the district court erred in granting defendants summary judgment. We disagree. Summary judgment was proper for Hardisty’s discrimination and retaliation claims because Hardisty failed to provide sufficient evidence of pretext. See Wallis v. J.R. Simplot Co., 26 F.3d 885, 890-91 (9th Cir.1994).
Hardisty’s remaining contentions are without merit.
Hardisty’s motion to strike filed October 27, 2000 is denied.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.